Citation Nr: 0815253	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 until March 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board previously considered this appeal in December 2005 
and November 2006 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

A review of the record reflects the veteran applied for a 
total disability evaluation based upon individual 
unemployability.  This claim has not been adjudicated and is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is not shown to have a current diagnosis of 
arthritis of the shoulders.

2.  The veteran's previously diagnosed bursitis and 
degenerative joint disease of the bilateral shoulders was not 
incurred in or aggravated by service nor may it be presumed 
to be so incurred.

3.  The veteran is not shown to have a current diagnosis of 
arthritis of the bilateral knees.

4.  The veteran's previously diagnosed tendonitis, 
osteochondritis desiccans and chondromalacia patella were not 
incurred in or aggravated by service nor may they be presumed 
to be so incurred.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
arthritis of the bilateral shoulders have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309  (2007).

2.  The criteria for a grant of service connection for 
arthritis of the bilateral knees have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in February 2003, January 2005, 
January 2006, December 2006 and April 2007 that fully 
addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The veteran submitted private medical 
records and lay statements in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
January 2006 and December 2006 in connection with the claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

Bilateral Shoulders

The veteran seeks service connection for arthritis of the 
bilateral shoulders.  However, the veteran's most current VA 
examination dated in December 2006 found no evidence of 
arthritis of the bilateral shoulders.  In fact, the 
examination concluded with a finding of radiologically normal 
bilateral shoulders.  Similarly, the January 2006 VA 
examination concluded with an impression of normal evaluation 
of both shoulder joints with no functional impairment or any 
radiological evidence of degenerative joint disease.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Private medical records dated in July 2002 reflected a 
diagnosis of bursitis of the shoulders.  Significantly, the 
July 2002 x-ray of the right shoulder concluded the 
radiographically normal shoulder.  A November 2002 record 
described degenerative joint disease of the shoulders.  Even 
assuming the bursitis and degenerative joint disease 
documented in 2002 is the current disability; service 
connection is not otherwise warranted as there is no evidence 
of an inservice incurrence and no competent medical evidence 
of a nexus. See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative). 

Service medical records fail to reflect complaints, treatment 
or diagnoses of the bilateral shoulders.  In fact, a March 
1986 examination described the upper extremities as normal.  
Similarly, the February 1990 examination performed in 
connection with the veteran's separation from service 
described the upper extremities as normal.  The veteran also 
denied a history of arthritis or painful joints on reports of 
medical history completed in March 1988 and February 1990.

The veteran, however, contends he was exposed to extreme 
temperatures during service and this led to his arthritis.  
While the veteran is competent to describe being exposed to 
cold temperatures and the record reflects the veteran 
underwent cold weather mountain training, he is not competent 
to render an opinion on matters of a medical diagnosis of a 
diagnosed disorder.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, he has not reported having a continuity of shoulder 
problems since service.

More significantly, the only record which indicates the 
arthritis was related to cold temperatures was a November 
2002 statement from a private physician on a prescription 
form that reported the veteran had arthritis of the shoulders 
and knees made worse by exposure to cold.  This statement is 
a bare conclusion, unsupported by facts or evidence.  The 
Court has held that a medical opinion is inadequate when it 
unsupported by medical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also, Miller v. West, 11 Vet. App. 345, 
358 (1998); Knightly v. Brown, 6 Vet. App. 200 (1994).  None 
of the other competent medical evidence of record contains an 
opinion as to the etiology of any diagnosed bursitis or 
degenerative joint disease of the shoulders.  

The first post service indication of a complaint of the 
shoulders is a March 1994 private medical record (i.e. 
approximately 4 years after the veteran's separation from 
service).  After that, there is no evidence of treatment 
until July 2002, a gap of approximately 8 years, and as noted 
above he does not report a continuity of symptoms since 
service.  The gap in evidence also indicates that the 
arthritis did not manifest to a compensable degree within one 
year of the veteran's separation from service.  While the 
veteran testified at a Board hearing in July 2005 that he 
started treatment for the shoulders from a chiropractor 
around 1991, he was unable to obtain these records.  While 
the veteran is competent to report treatment, the court has 
found that the connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence. See Franzen v. Brown, 9 Vet.App. 235 
(1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  In other 
words, there is no confirmed diagnosis of arthritis within 
one year of the veteran's separation from service and service 
connection pursuant to 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

During the hearing the veteran also indicated his back 
condition lead to the shoulder problems.  The law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the veteran had bursitis diagnosed in 2002 
and service-connected disabilities of degenerative joint 
disease of the lumbar and cervical spine.  However, the only 
record which relates any symptoms to the service-connected 
disabilities is the December 2006 VA examination.  This 
examination concluded that the veteran's shoulder disability 
was neurologically based and opined there was a greater than 
50 percent probability the shoulder disability was related to 
the cervical spine disability.  To the extent to which the 
veteran has neurological symptoms, however, the Board notes 
that the RO already granted service connection for 
paraparesis and hyperreflexia.  There is no competent 
evidence of a nexus linking the bursitis or degenerative 
joint disease of the shoulders to the service-connected 
lumbar and cervical spine disabilities.  

Under these circumstances, for the Board to conclude that the 
veteran has arthritis of the bilateral shoulders that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the veteran is clearly of the opinion that he has 
arthritis of the shoulders that is related to service, as a 
layperson, he is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As such, service connection for 
arthritis of the shoulders is not established in the absence 
of competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knees

The veteran seeks service connection for arthritis of the 
bilateral knees.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran's most current VA examination dated in December 
2006 found no evidence of arthritis of the bilateral knees.  
In fact, the magnetic resonance imaging tests of the knees 
performed in conjunction with this examination were normal.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The record reflects several other prior diagnoses of the 
knees.  For example, an August 2002 record described 
tendonitis of the right knee.  Although the August 2002 right 
knee x-ray was negative, an August 2002 magnetic resonance 
imaging (MRI) of the right knee concluded with findings 
consistent with chondromalacia patella.  The veteran also was 
diagnosed with degenerative joint disease of the knees in 
November 2002.  Most recently, an August 2005 x-ray 
documented osteochondritis desiccans of the bilateral knees.  
Given these diagnoses, the Board examined whether service 
connection was warranted for any other condition of the 
knees.  The remaining question thus is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between a 
current disability and the inservice disease or injury.

Service medical records reflect intermittent complaints of 
pain and injury to the legs but do not reflect any specific 
injury of the knees.  For example, an October 1984 record 
described a lump on the lateral aspect of the left lower 
extremity.  The veteran explained he fell off a rock.  There 
was discomfort upon palpation and the diagnosis was possible 
tendonitis.  Other records in October 1984 documented 
complaints of pain in the bilateral legs and a diagnosis of a 
hamstring injury.  An August 1985 record noted pain in the 
left anterior thigh; however, the diagnosis was questionable 
bug bite.  Significantly, examinations performed in March 
1986 and February 1990 described the lower extremities as 
normal.  Furthermore, the veteran denied a history of 
arthritis or painful joints in March 1988 and February 1990 
reports of medical history. 

More significantly, there is no competent medical evidence of 
a nexus.  As noted above, a November 2002 private medical 
record reported the veteran had arthritis of the knees made 
worse by exposure to cold.  However, this statement did not 
provide any rationale for its conclusion.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it unsupported by medical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1995). See also, Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

The January 2006 VA examination concluded with a finding of 
patellofemoral pain syndrome of the right knee and normal 
left knee evaluation.  There was no radiological evidence of 
any anatomical distortion of the joint mortise or 
degenerative changes.  After review of the record and 
examination of the veteran, the examiner opined that the 
patellofemoral syndrome of the right knee was not as least as 
likely as not etiologically related to the service related 
injuries or cold weather exposure during training.  
Specifically, the examiner explained there was no evidence of 
any joint or bony injury or pathology during or immediately 
after active duty service and no reported evidence of any 
cold injury to any specific anatomical area.  Furthermore, 
the veteran had a normal separation examination in February 
1990 and no reported symptoms until many years after service.  

The only other record that contains an opinion as to the 
etiology of the knee condition is an August 2006 examination 
by the North Carolina Department of Health and Human Service.  
The veteran described right knee pain that started when he 
fell in service and indicated the knee ached all the time.  
The diagnosis was history of right knee joint disease.  The 
examiner indicated the veteran had very poor balance of the 
lower extremities and abnormal reflexes and suggested 
evaluation by a neurologist.  The examiner noted the veteran 
was told by his doctor that the nerve problems may be related 
to problems with arthritis and arthralgias.  

Although the August 2006 examination purports to provide a 
nexus, this opinion is insufficient as it concerns the 
already service-connected nerve condition of the lower 
extremities and furthermore is based upon the veteran's 
account of what another physician told him.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence. 
See Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  None of the other medical 
records contain an opinion as to the etiology of any of the 
diagnosed knee conditions.  

The veteran also testified at a Board hearing in July 2005.  
He explained he was an infantry rifleman in the Marine Corps 
and performed duties and training in cold weather and harsh 
elements.  He indicated he injured his back in 1986 and hurt 
his shoulder and legs in the cold around that time.  He 
explained he sought treatment for cold weather injuries at 
that time for his neck and shoulders and back.  He explained 
the condition prevented him from running and other 
activities.  

In sum, there is no current evidence of arthritis and no 
indication the previously diagnosed knee conditions are 
related to the lower leg pain documented during service.  The 
only credible opinion of record concluded that the 
patellofemoral pain syndrome was not as least as likely as 
not related to service related injuries.  Nor is there any 
evidence of continuity of symptomatology.  The first post 
service indication of complaints or treatment for a knee 
condition is dated in March 1994 (i.e. approximately 4 years 
after the veteran's separation from service).  Furthermore, 
after that treatment, there is no evidence of follow up 
treatment until July 2002 (i.e. approximately 8 years later).  
These gaps in evidence constitute negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the degenerative joint disease did not 
manifest to a compensable degree within one year of the 
veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

As the veteran has service-connected disabilities the Board 
also examined whether service connection for a knee condition 
was warranted on a secondary basis.  As explained above, 
secondary service connection is awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. §  3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  The veteran has service-
connected disabilities of degenerative joint disease of the 
lumbar and cervical spine and current diagnoses of 
tendonitis, osteochondritis desiccans and chondromalacia 
patella.  However, the only record which relates any symptoms 
to the service-connected disabilities is the December 2006 VA 
examination.  This examination concluded that the knee 
disability was neurologically based and opined it was likely 
that the disabilities were related to the spine disability.  
To the extent to which the veteran has neurological symptoms, 
the Board notes that the RO has already granted service 
connection for paraparesis and hyperreflexia of the lower 
extremities.  There is no competent evidence of a nexus 
between the tendonitis, osteochondritis desiccans and 
chondromalacia patella and any service-connected 
disabilities.  

Therefore the preponderance of the evidence is against the 
veterans claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for arthritis of the bilateral knees is 
denied.

Service connection for arthritis of the bilateral ankles is 
denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


